       Case 2:18-cv-01503-LSC-HNJ Document 8 Filed 08/11/21 Page 1 of 2                     FILED
                                                                                   2021 Aug-11 PM 01:59
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

BRANDON SCOTT COLE,                         )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No. 2:18-cv-01503-LSC-HNJ
                                            )
JOSEPH HEADLY, Warden, et al.,              )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION

      The magistrate judge entered a report on July 13, 2021, recommending this

petition for writ of habeas corpus––filed pursuant to 28 U.S.C. § 2254––be dismissed

with prejudice. (Doc. 7). The magistrate judge further recommended a certificate of

appealability be denied. (Doc. 7 at 13–14). Although advised of his right to file

specific written objections within 14 days, the petitioner has not submitted objections,

or any other response, to the court within the prescribed time.

      After careful consideration of the record in this case, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. In accordance with

the recommendation, the court finds the petition is due to be DISMISSED WITH

PREJUDICE. A certificate of appealability is due to be denied.

      A separate order will be entered.

                                           1
Case 2:18-cv-01503-LSC-HNJ Document 8 Filed 08/11/21 Page 2 of 2




DONE and ORDERED on August 11, 2021.



                                   _____________________________
                                           L. Scott Coogler
                                      United States District Judge
                                                                     160704




                               2
